ATTACHMENT TO CORRECTED NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Paprocki, Reg. No. 60,308 on 02/09/2022.
The application has been amended as follows:

IN THE CLAIMS:

 “7.	(Currently Amended)  The sample ejection device of claim 1, further comprising:
a sample reservoir containing the aqueous suspension of [[a]] the crystal sample;
an oil reservoir containing the immiscible oil; 
one or more pumps configured to pump the aqueous suspension of the crystal sample from the sample reservoir through the sample fluid channel at a first flow rate and to pump the immiscible fluorinated oil from the oil reservoir through the immiscible oil fluid channel at a second flow rate; and
a controller configured to independently control a sample output rate of the combined fluid output by independently regulating the first flow rate of the sample fluid channel and the second flow rate of the immiscible oil fluid channel.

8.	(Cancelled)  





9.	(Cancelled)  

10.	(Currently Amended)  The sample ejection device of  claim 1, wherein the sample fluid channel fluid channel from a first diameter to a second diameter 

11.	(Currently Amended)  The sample ejection device of claim 1 sample fluid channel is configured to receive the aqueous suspension of the crystal sample in the second flow direction, wherein the immiscible oil fluid channel is configured to receive the immiscible oil in the second flow direction, and wherein the sample fluid channel aqueous suspension of the crystal sample second flow direction to the first flow direction 

12.	(Currently Amended)  The sample ejection device of claim 1 further comprising a including 
the T-junction;

an internal nozzle volume,
a nozzle opening, and 
the output channel, 
	wherein the pressurized gas channel is configured to receive a pressurized gas and to convey the pressurized gas to the internal nozzle volume,
	wherein the nozzle opening is positioned to allow the pressurized gas to exit the internal nozzle volume in a first output direction through the nozzle opening, and
	wherein the output channel extends into the internal nozzle volume to a location proximal to the nozzle opening such that the combined fluid output is ejected from a distal end of the output channel towards the nozzle opening in the first output direction and coaxially surrounded by the pressurized gas.

13.	(Currently Amended)  A method of performing serial crystallography using the sample ejection device of claim 1, the method comprising:
pumping the immiscible oil fluid through the  immiscible oil fluid channel toward the T-junction at a first flow rate;
pumping the aqueous suspension of [[a]] the crystal sample through the sample fluid channel toward the T-junction at a second flow rate; and
combining the immiscible  the parallel co-flow of the immiscible 

14.	(Currently Amended)  The method of claim 13, further comprising:
ejecting the combined fluid output through a nozzle 
adjusting a sample flow rate of the crystal sample in the jetted stream by controllably adjusting the first flow rate of the immiscible oil fluid through the immiscible oil fluid channel and the second flow rate of the aqueous suspension of the crystal sample through the sample fluid channel.”

REASONS FOR ALLOWANCE
Claims 1-7 and 10-15 remain allowed for the reasons as stated in the Notice of Allowance mailed 01/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/15/2022